DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 25, line 1, please change the dependency from claim 24 to – claim 19 --.

Allowable Subject Matter
Claims 1-3, 7, 9-13, 16-19, 25, 27, 29, 31, 33 and 34 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest a method for inhibiting growth of a root parasitic weed that includes the step of: applying to a soil/growth medium (cereal, grain or vegetable crop) a negative regulator of strigolactone plant hormones comprising an effective amount of 3-OH- β-apo-13-carotenone to inhibit germination of seeds of a root parasitic weed of an Orobanchaceae family.
The closest prior art is Ali-Babili (WO 2017/001927 A1 to Al-Babili, published January 5, 2017, which antedates the effective filing date of the present application, which is June 26, 2017).  
Ali-Babili discloses a method for promoting root growth by adding to the soil/crop a carotenoid oxidation product, such as 3-OH-β-apo-13-carotenone, which can be added with another compound to provide synergistic beneficial effects (abstract; [0006]; ([0023)]; [0025], [0033]; [0041]; [0099]; Fig. 7).  The method provides plant growth with enhanced biomass, wherein the method can be used in a wide spectrum of plants, and wherein the method contributes to limited environmental impact and regulatory burden and reduced plant toxicity ([0033]).
inhibit/prevent germination or growth of parasitic weed.  To the contrary, the method in Ali-Babili is to promote/enhance plant growth and it is not drawn to inhibiting parasitic weeds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  I
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

March 12, 2022